Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
Vv. * Case No. ELH-19-0483
ELIJAH PARKER *
* * * * * * * * * * * * * *

SUPPLEMENTAL MEMORANDUM IN SUPPORT
OF DEFENDANT’S MOTION TO SUPPRESS

Now comes the Defendant, Elijah Parker, by his attorney, Law
Offices of Gerald C. Ruter, P.C., and supplements his Motion to
Suppress, filed on January 30, 2020, at ECF 16.

Factual Background

Many times when the government and defense disagree on the
outcome of an issue before the Court there is not so much a dispute
over the facts or the applicable law; rather, the dispute lies in how
the facts are applied to the law. This is such a case. Somewhat
unique to most cases involving warrantless searches is the fact that
in the case now before the Court virtually all the facts necessary for
its determination of whether the arrest and search of Mr. Parker
passes constitutional muster are contained in a body worn camera and
an encounter from start to finish that encompasses but a few minutes
in time.

The government, at pages 3 and 4 of its supplemental submission,
at ECF 41, set forth its version of the facts of the case that form
the basis of the stop and search of Mr. Parker. Although all

references made by the government to the motions hearing transcript
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 2 of 14

are correct there are other portions equally important to the issues
posed by this case that will be referenced herein.

We learned from the body worn camera (Exhibit 1 at the motions
hearing) that after being in the presence of Mr. Parker for
approximately 14 seconds it appears that Officer Wharton called for
back-up. Off. Wharton confirmed that at Tr. 23:24-25,}

From the outset of the contact between Officer Wharton and Mr.
Parker we learned from the body worn camera of the officer that Mr.
Parker was not free to go after some 30 seconds had elapsed from the
time Mr. Parker was first encountered by the officer. We also learned
from the body worn camera that the officer claimed simultaneously with
advising Parker he was not free to leave that he smelled marijuana.

He did not say he smelled burnt marijuana until he got into the
courtroom and testified to it during the motions hearing. Tr. 24:3.

The Court should note that Officer Wharton testified at Tr. 9:14-
21 and 28: 22-24 of the motions hearing transcript that the officer
had called the owner of the laundromat in the past because when he
suspected someone of trespassing he knew that the owner watched from
his home the cameras inside the laundromat and would inguire about the
persons he found inside the laundromat that he suspected of
trespassing and how long they had been inside and whether they had
been doing any laundry Tr. 29:2-9. He testified further that sometime

the owner would call the police department after seeing people in his

 

* |t should be noted that at Tr. 23:22-23, government counsel indicates she is stopping the video at “one minute,
19 seconds.” The officer first activated his BWC time mechanism when he first encountered Mr. Parker at
approximately 33 seconds meaning he was calling for a backup in just over one minute after first speaking with Mr.
Parker.
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 3 of 14

laundromat he deemed to be trespassing and would request the police to
go cite the trespassers. Tr. 28:11. None of that occurred in this
case,

At Tr. 26:4-8, the officer testified he “was just biding his
time” to arrest Mr. Parker until backup arrived.

At Tr. 30:7-16, the officer admitted that he heard Mr. Parker
tell him that he had “just” finished drying clothing and that the
officer asked him no more questions about laundry. Tr. 30:17~-25.

At Tr. 31:1-25, the officer testified in his past experience with
investigating possible trespass at the very same laundromat he
inspected washers and dryers to see if any clothes were in them or
touched the dryers to see if they were warm to the touch. More
telling, at Tr. 33:125-34:1-25, Officer Wharton was questioned about
his own mindset concerning when he thought he had reasonable
articulable suspicion or probable cause. He testified that “half the
people that I’ve locked up for. . .say they just got done doing
laundry” Tr. 34:10-13 and when asked at Tr. 34:14-16 “Well, when they
say that though, do you check to see if they actually had laundry?” he
answered “I do”. Tr. 34:17.

At Tr. 35:9-13, Officer Wharton altered his prior testimony that
is also inconsistent with his interaction with Mr. Parker seen on his
body worn camera when he testified, “So I didn’t feel like I needed to
ask consent to search the book bag when I smelled the marijuana when I

entered the facility and could smell it on him.”
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 4 of 14

At Tr. 40 and 41, the officer testified he was going to arrest
Mr. Parker then to see if he had clothing in his bookbag to support
that arrest. See Tr. 41:11-15.

Argument
When did the Fourth Amendment first become implicated?

The Fourth Amendment is implicated when an individual has been
seized, meaning the person is no longer “free to leave.” Michigan v.
Chesternut, 485 U.S. 567, 573 (1988). The test to be employed in
making this determination is “when, in view of the totality of the
circumstances surrounding the ‘stop,’ a reasonable person would not
feel free to leave or otherwise terminate the encounter.” United
States v. Weaver, 282 F.3d 302, 309-310 (4 Cir.), cert. denied 537
U.S. 847 (2002).

Based upon the body worn camera and the officer’s testimony it is
clear Mr. Parker was seized no later than when the officer requests
back up on his police radio. After being asked if he was doing
laundry and being told he was presently trespassing and the officer
requesting police back up - it would to a reasonable person,
especially a black person, make that person feel he is not free to
leave or otherwise end the encounter.

At the time Parker was ‘seized’ did reasonable articulable
suspicion exist?

The government advances the argument that the officer had
reasonable articulable suspicion to seize Mr. Parker at the time Mr.
Parker moved toward the officer presumably to attempt to leave. Two

possibilities exist says the government in support of this seizure of
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 5 of 14

Mr. Parker. First, the government argues criminal trespass existed at
this time. It existed because:

1) the officer saw no laundry; 2) he heard no noise coming from the
machinery at the laundromat; and 3) Mr. Parker was charging his phone.
These set of facts do not establish reasonable articulable suspicion.
Establishing this legal standard obviously is an intensely factual
matter. It must be considered in the context of the crime being
investigated. Officer Wharton was not investigating an armed robbery
or an unsolved murder. He was investigating a trespass case in a
public place where the public is invited seven days per week, twenty-
four hours a day. It has vending machines and a TV and outlets for
people to charge their phones. In 2018, there were over 400 million
cell phones in service in the United States. This is still a country
where people are permitted to move about 24 hours a day seven days per
week. In the context of the offense being investigated this officer
did not have the requisite legal suspicion to seize Mr. Parker. The

. government cites to cases that stand for the proposition that law
enforcement is not required to eliminate alternate possibilities that
would turn suspicious behavior into innocuous behavior. Those cases
miss the mark. In this case, the officer needed to do more in order
to get him beyond a mere hunch. He was required to ask to look in the
backpack or touch the dryers next to where Mr. Parker was standing or
to do anything that could get him over the legal hurdle he is required
to surpass. That is exactly what he had done in other trespass cases

he testified about.
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 6 of 14

Did Officer Wharton have probable cause to arrest Mr. Parker for
criminal trespass?

Officer Wharton never established probable cause to arrest Mr.
Parker for trespass. First, it is not apparent from the evidence that
the no trespassing sign was conspicuously displayed. Although a photo
of the sign was introduced at trial the body worn camera, in counsel’s
review, does not demonstrate the sign was displayed in such a way that
it would be apparent to Mr. Parker. This is so even in light of the
officer’s testimony.

Since Officer Wharton did not possess reasonable articulable
suspicion he by definition could not have possessed probable cause.
Moving forward from the time Mr. Parker was seized we inquire of what
additional information did the officer gain before he arrested him.

He learned that: 1) Mr. Parker had no permanent address; and 2) Mr.
Parker gave a name that did not come back as he checked with dispatch.
The question then must be asked whether these facts gave the officer
the legal justification he needed to arrest Mr. Parker. It does not.
These two facts may have provided the officer with enough information
to provide reasonable articulable suspicion - that would have given
him legal justification to inquire further. If it did provide such,
the officer had no right to arrest Mr. Parker, handcuff him and search
him. A Terry investigatory stop only gives an officer the right to do
an external pat down for officer safety and nothing more. Officer
Wharton had no intention of doing a less intrusive pat down. He made
that very clear when he told Mr. Parker he was going to handcuff him

and search him. Interestingly, he testified he was going to search
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 7 of 14

him for evidence of trespassing. Tr. 41:11-15. Counsel is unsure how
the search of Mr. Parker’s body could result in discovering evidence
of trespass. It is axiomatic that the search of a person is much more
intrusive than the search of a place or thing and is accorded “unique,
significantly heightened” constitutional protections. Wymoning Vv.
Houghton, 526 U.S. 295, 303 (1999).

Instructive of the issue of establishing probable cause is the

case of In Re: Jason Allen D., 127 Md.App 456 (1999).? Although the

 

case involved the allegation that Jason had trespassed upon a public
housing authority property after having been advised he could not be
on the apartment complex property, in violation of Article 27 Section
577, its reasoning is viable for the issues presented herein. Jason
was seen (after having received a warning a couple of hours earlier
not to enter the property) with other youngsters on the property. The
officer who had cited him with a warning earlier in the day approached
him a second time and arrested him for criminal trespass on the public
housing property. The officer did not inquire whether Jason lived in
the complex or whether he was visiting anyone who lived or otherwise
had the right to be on the property at that time.

The Jones Court not only examined the sufficiency of the evidence
that resulted in Jones’ conviction but also whether probable cause to
arrest him was present. It concluded the arresting officer did not
have probable cause because he did not know whether Jones lived at the

complex or whether he was visiting someone who did live at the

 

? This 46 page reported opinion was authored by Judge Ellen Lipton Hollander when she was an Associate Judge of
the Maryland Court of Special Appeals.
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 8 of 14

complex. Jones was admittedly not committing any other offense at the
time he was approached by the arresting officer. The Jones Court

cited State v. Blair, 827 P.2d 356 and Jones v. Commonwealth, 443

 

S.E.2d 189 (Va.Ct.App. 1994). The intermediate court of appeals of
Washington noted in Blair that “(h)ad [the officer] taken a moment to
ask Blair where he was going and for what purpose, he could have
determined whether Blair was in fact visiting a friend or was
trespassing.” Id. At 359. The Virginia Court of Appeals in Jones
noted that the officer’s observations “permitted only a bare
suspicion” that Jones was not legitimately on public housing property.
Judge Hollander wrote that “(A)s in Blair and Jones, Officer Custead
ignored the possibility that appellant was at Sagner at the invitation
of an authorized resident.” Id. at 455.

Did Officer Wharton have reasonable articulable suspicion
to believe that Mr. Parker possessed marijuana?

The Court should reject Officer Wharton’s testimony as it relates
to the smell of marijuana providing legal justification to support
reasonable articulable suspicion.

Officer Wharton first advised Mr. Parker he smelled marijuana
when Mr. Parker attempted to leave the laundromat. He told Mr. Parker
he smelled marijuana on at least three occasions during their
encounter. Marijuana is neither a felony or a misdemeanor if it is
not possessed in a minimum quantity or with the intent to distribute
it.

Officer Wharton testified he smelled burnt marijuana. The Court
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 9 of 14

may take judicial notice that burnt marijuana smells differently than
raw marijuana. This Court can take judicial notice that it is
extremely unlikely that a very small quantity of marijuana contained
in one’s pants pockets is detectable by the human nose. The Court
heard from Officer Wharton that the search of Mr. Parker’s body
revealed no marijuana. Presumably, someone searched the backpack and
no evidence has been introduced that any marijuana was contained in
it.

Officer Wharton testified that he smelled marijuana when he
“first entered the facility”.

The highly contradictory testimony, some contradicted by the body
worn camera, should make this Court more than pause in its assessment
of the officer’s account of events. In such an instance, of course,
the Court is at liberty to credit such testimony as it deems
appropriate. Counsel vigorously urges the Court to give no weight to
the officer’s marijuana related testimony.

If the Court finds reasonable articulable suspicion existed at
some point during the encounter it would not permit a full search of
Mr. Parker’s person. Rather, such suspicion would permit the officer
to do no more than make further inquiry designed to see if further
evidence could be found to produce a probable cause determination.

Did Officer Wharton have probable cause to believe that Mr. Parker
possessed marijuana?

This issue was the subject of discussion and argument at the

motions hearing and addressed in the government’s supplemental
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 10 of 14

briefing. It is here that cases of Robinson v. State, 451 Md. 94
(2017); Norman v. State, 452 Md. 373, cert, denied, 138 $.Ct. 174
(2017); Pacheco v. State, 465 Md. 311 (2019); and Lewis v. State, 233

A.3d 86 (Md. 2020); and Humphries v. United States, 372 F.3d 653 (4th

 

Cir. 2004) converge. The government cites to Lewis and Humphries to
support its position that the odor of marijuana, at least on March 20,
2019, standing alone, provided probable cause to arrest and search a
person for possession of marijuana. It is significant in Lewis that
the Court of Appeals noted that the arresting officer “smelled the
odor of marijuana on Petitoner’s breath and body. . .” Likewise, in
Humphries, the Court noted that the officer smelled the strong odor of
marijuana on the person and breath of Humphries from 20 feet away. In
addition, Humphries is a Virginia case where possession of any
marijuana is still a crime. Many other cases that are pre-Pacheco and
Lewis. Pacheco involved police approaching a vehicle in which Pacheco
was sitting (as it turns out behind a laundromat) and as the officer
approached the vehicle he smelled the strong odor of burnt marijuana.
Since marijuana had been de-criminalized in Maryland and pre-
Pacheco, a probable cause determination had to be determined without
losing sight of the significance that de-criminalization had in the
context of Fourth Amendment jurisprudence. The degree of and the
strength of the marijuana being smelled takes on a heightened
significance. If it were otherwise, police would literally have been

permitted to arrest virtually thousands, perhaps tens of thousands of

Marylanders who smell of marijuana but were not engaged in any

criminal activity. The Fourth Amendment would have no vitality if the

10
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 11 of 14

amorphous odor of marijuana alone was sufficient to arrest a person.
The Pacheco decision was an absolute necessity required to reign in
the activity of law enforcement from having unfettered power to arrest
anyone on a suspicion of marijuana possession. Officer Wharton used
this unfettered power on Mr. Parker when he added the smell of
marijuana to his arsenal in order to arrest and search him.

On September 24, 2020, the Maryland Court of Special Appeals, in
the unreported decision of State v. Miller, No. 2172, in a warrantless
arrest that occurred in 2016, stayed any decision on the case until
Pacheco was decided. After that decision was rendered, the Miller
court determined that the odor of marijuana alone could not support
the arrest and search of a person and suppressed drugs found on
Miller.

Did the actions of Mr. Parker following his seizure provide probable
cause to search him or did it change the probable cause calculus?

The government attempts an end run due to the murkiness of its

probable cause to arrest and search position. It argues that Mr.
Parker committed a new, intervening crime, and in so doing any
illegality occasioned by his illegal arrest is vitiated by the new

offense. It cites United States v. Sprinkle, 106 F.3d 619 (4t Cir.

 

1997). Sprinkle does not help the government’s argument. After Mr.
Sprinkle was improperly subjected to a Terry pat-down he ran from the
police, pulled a firearm from his person and fired it at the officers.
It was the act of firing the weapon at the police that the Fourth
Circuit found to be the intervening event that “purged the taint of

the prior stop.”

11
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 12 of 14

Wiegmann v. State, 118 Md. App. 317, 330 (1997) states, “It is
beyond cavil that ‘the right to resist an unlawful, warrantless arrest
remains the law of Maryland.’” Therefore, “when confronted with an
unlawful, warrantless arrest, one may lawfully resist by resorting to
reasonable force.” Id. At 330. Wiegmann was cited by this Court in
Jones when she decided that case in 1997 while serving on the Maryland
Court of Special Appeals. Since the Jones Court found the arresting
officer lacked probable cause to arrest Jones for trespass, Jones was
within his Maryland common law right to reasonably resist that illegal
arrest. Ultimately, the case was remanded to the Circuit Court for
consideration of the issue of whether Jones’ exercised “reasonable
force” in resisting being taken into custody.

In United states v. Gaines, 668 F.3d 170 (4t* Cir. 2012), Gaines

 

was illegally pulled over while being a passenger ina vehicle. He
was ordered out of the car by officers and the officers began a pat-
down of Gaines. During the pat-down one officer felt what he believed
to be a gun and Gaines then threw his elbow into the face of that
officer and began to run. A second officer accosted Mr. Gaines who
then punched that officer before being successfully arrested. The
Fourth Circuit stated, “we have little difficulty concluding that
where, as here, discovery of the challenged evidence follows an
unlawful search, but precedes an independent criminal act on the part
of the defendant, that criminal act is not an intervening event for
the purpose of determining whether the “taint” of the unlawful police

action is purged.” Id. At 175.

12
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 13 of 14

This Court should find that since two officers were effectuating
the arrest; mace was deployed; a taser was placed in Mr. Parker’s
back; both officers were placing their full weight on Mr. Parker’s
body, and his actions followed an unlawful arrest and preceded the
discovery of the weapon, Mr. Parker resorted to reasonable force and
such force and resistance was reasonable and not excessive under the

circumstances.
Conclusion

For all the aforesaid reasons, this Court should find the arrest
and subsequent search of Mr. Parker’s person was not supported by
probable cause and suppress the fruits of the illegal arrest and

search.

Respectfully Submitted,

/s/
Law Offices of Gerald C. Ruter, P.C.
9411 Philadelphia Road, Suite O
Baltimore, Maryland 21237

(410) 238-8000
Ruterlaw@verizon.net

 

 

13
Case 1:19-cr-00483-ELH Document 42 Filed 11/13/20 Page 14 of 14

Certificate of Service
I hereby certify that a copy of this document was filed by ECF
electronically on this 13** day of November, 2020, to all counsel of

record.

is]

 

Gerald C. Ruter

14
